Matter of Cohen v Cohen (2015 NY Slip Op 05107)





Matter of Cohen v Cohen


2015 NY Slip Op 05107


Decided on June 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2015

Mazzarelli, J.P., Sweeny, Andrias, Saxe, Richter, JJ.


153236/14 15417 15416

[*1] In re Laura Cohen, et al., Petitioners-Appellants,
vPauline De Grunne Cohen, as Trustee of the Stanley Cohen 2006 Insurance Trust, Respondent-Respondent.


Leitner & Getz LLP, New York (Gregory J. Getz of counsel), for appellants.
Law Offices Of A. Grant McCrea, New York (Grant McCrea of counsel), for respondent.

Order, Supreme Court, New York County (Geoffrey D.S. Wright, J.), entered on or about September 25, 2014, which denied the petition to remove respondent as trustee of the Stanley Cohen 2006 Insurance Trust, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered December 4, 2014, which, upon reargument, adhered to the original determination, unanimously dismissed, without costs, as academic.
The court properly determined that there was no basis for removing respondent as trustee. Although there is evidence of antagonism between respondent and the trust beneficiaries, the record fails to show that respondent took any action that interfered with or adversely impacted the trust, which currently is not funded (see  SCPA 711[2]); compare Matter of Duell , 258 AD2d 382, 382-383 [1st Dept 1999] [trustee was properly removed where, among other things, antagonisms between trustee and trust beneficiaries resulted in trustee's interference with proper administration of the estate]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2015
CLERK